DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

In the amendment filed on 01 April 2022 the following changes have been made: amendments to claims 1, 3-5, and 13. Claim 6 has been cancelled.
Claims 1-5 and 7-17 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 7-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1-5 and 7-17) which recite steps of (a) create a skeletal Forensic Chronology Excel spreadsheet for each of the patients in said group of patients, wherein row labels and column headings in said skeletal Forensic Chronology Excel spreadsheet are reflective of dates and corresponding medical data and clinical events found in a patient's medical chart and the patient's PDMP; (b) obtain, electronically and simultaneously, the medical chart for each of the patients in said group of patients, wherein each patient's medical chart includes all available medical data for said patient; (c) obtain, electronically and simultaneously, the PDMP data for each of the patients in said group of patients, wherein each patient's PDMP data includes all available prescription drug data for said patient including controlled substance prescribing; wherein step (b) and step (c) include integrating medical chart data and prescription drug data obtainable from the PDMP to provide a summary of prescribed drugs, clinical rationale, diagnostic foundation, past medical history, and clinical response for each patient (d) transfer, manually, the summary into that patient's skeletal Forensic Chronology Excel spreadsheet created in step (a), thus resulting in a populated Forensic Chronology Excel spreadsheet for each patient; (e) sort by date the populated Forensic Chronology Excel spreadsheet from step (d) for each patient, to obtain a chronologically organized Forensic Chronology Excel spreadsheet for each patient, demonstrating an integrated timeline of medical care and controlled substance prescribing; (f) code the data in each patient's chronologically organized Forensic Chronology Excel spreadsheet obtained in step (e) according to a predetermined coding system, to obtain a coded chronologically organized Forensic Chronology Excel spreadsheet for each patient; (g) obtain and study copies of regulations that describe generally accepted standards of care and pain management concepts of practicing medicine in the particular state or jurisdiction of said medical provider; (h) review the medical data and drug data in said coded chronologically organized Forensic Chronology Excel spreadsheet from step (f) for each patient in view of the generally accepted standards of care and pain management concepts of the practice of medicine in the particular state or jurisdiction of said medical provider, and create a record of any possible aberrations, patterns, or events that are outside the usual course of medical practice in said particular state or jurisdiction.

Step 2A Prong 1
These steps of providing a forensic system for detecting fraud, abuse, and diversion, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from managing personal behavior or relationships or interactions between people by collecting, organizing, and linking data from various sources. This could be analogized to manual file keeping operations, but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers organizing human activity but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-5 and 7-17 reciting particular aspects of providing a forensic system for detecting fraud, abuse, and diversion such as manually transferring data through transcription, using color codes according to a predetermined color pattern, sorting data before obtaining data, creating a skeletal spreadsheet, inserting and labeling rows in an Excel spreadsheet, reviewing medical data, manually inputting entries, coding the spreadsheet, creating a copy of the spreadsheet, reviewing entries in the spreadsheet, replacing cell entries with notations, and obtaining a chronology spreadsheet are methods for organizing human activity but for recitation of generic computer components).  


Step 2A Prong 2
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of creating a skeletal Forensic Chronology Excel spreadsheet for each of the patients in said group of patients to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0023] to [0068], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of obtaining, electronically and simultaneously, the medical chart for each of the patients in said group of patients, wherein each patient's medical chart includes all available medical data for said patient and obtain the PDMP data for each of the patients in said group of patients amounts to mere data gathering, recitation of code the data in each patient's chronologically organized Forensic Chronology Excel spreadsheet obtained in step (e) according to a predetermined coding system amounts to selecting a particular data source or type of data to be manipulated, see MPEP 2106.05(g)).

Dependent claims 2-5 and 7-17 recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (claims 2-17 additional limitations which amount to invoking computers as a tool to perform the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as obtaining, electronically and simultaneously, the medical chart for each of the patients in said group of patients, wherein each patient's medical chart includes all available medical data for said patient and obtain the PDMP data for each of the patients in said group of patients, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); code the data in each patient's chronologically organized Forensic Chronology Excel spreadsheet obtained in step (e) according to a predetermined coding system, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); obtain and study copies of regulations that describe the generally accepted standards of care and pain management concepts of the practice of medicine in the particular state or jurisdiction of said medical provider, e.g., electronic scanning or extracting data from a physical document, Content Extraction, MPEP 2106.05(d)(II)(v).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (GB2514239A) in view of Stankiewicz et al. (WO2015167852A1).
Regarding claim 1, Wang discloses (a) create a skeletal Forensic Chronology Excel spreadsheet for each of the patients in said group of patients, wherein the row labels and column headings in said skeletal Forensic Chronology Excel spreadsheet are reflective of the dates and corresponding medical data and clinical events found in the patient's medical chart and the patient's PDMP ([0092] “A data object may be stored in a variety of underlying structure(s), such as a file, portions of one or more files, one or more XML elements, a database table row, a group of related database table row(s), and so forth…” [0097] “….one or more the following types of attributes: unique system identifier(s), associated member identifier, allowed amount, claim status (paid, rejected, or reversed), date submitted, covered Medicare Plan D amount, date of service….”)
 (d)  transfer, manually, the summary into that patient's skeletal Forensic Chronology Excel spreadsheet created in step (a), thus resulting in a populated Forensic Chronology Excel spreadsheet for each patient ([0020] “In an embodiment, the system further comprises an input handler for receiving inputs selecting particular controls associated with particular nodes in graphs displayed in the interfaces.” [0062] “Risk scores may be entered manually, linked to certain types of attributes and/or events, and/or learned through various feedback mechanisms over time.” [0081] “For example, the information may contain a list or timeline of events correlated to the first object, aggregated statistics for the first object, demographic information, a map, graphs, and so forth, In an embodiment, the first input may select multiple objects, and the presentation contains information for the multiple objects, such as averaged or summarized statistics, maps depicting locations and/or events related to all of the selected objects, and so forth.”)
(e) sort by date the populated Forensic Chronology Excel spreadsheet from step (d) for each patient, to obtain a chronologically organized Forensic Chronology Excel spreadsheet for each patient, demonstrating an integrated timeline of medical care and controlled substance prescribing ([0131] “For example, the different bars on the timeline may represent numbers of regular prescriptions, suspect prescriptions, and/or arrests that occurred in a period covered by the timeline. As illustrated, timeline 200 includes dates 202 along the bottom, spanning in the example from the year 2000 to the year 2010.”)
(e) sort by date the populated Forensic Chronology Excel spreadsheet from step (d) for each patient, to obtain a chronologically organized Forensic Chronology Excel spreadsheet for each patient, demonstrating an integrated timeline of medical care and controlled substance prescribing ([0131] “For example, the different bars on the timeline may represent numbers of regular prescriptions, suspect prescriptions, and/or arrests that occurred in a period covered by the timeline. As illustrated, timeline 200 includes dates 202 along the bottom, spanning in the example from the year 2000 to the year 2010.”)
(f) code the data in each patient's chronologically organized Forensic Chronology Excel spreadsheet obtained in step (e) according to a predetermined coding system, to obtain a coded chronologically organized Forensic Chronology Excel spreadsheet for each patient ([0130] “For example, the rule-based process may mark as interesting nodes with many direct interesting connections and/or many direct connections to other interesting nodes, and the rule-based process may mark as not interesting nodes with few direct interesting connections and/or few direct connections to other interesting nodes.”)
(g) obtain and study copies of regulations that describe generally accepted standards of care and pain management concepts of practicing medicine in the particular state or jurisdiction of said medical provider ([0062] “In an embodiment, the identifying may be based on context-sensitive risk scores that take into account factors such as geographies, hospitals, physicians, patients, and so forth. For example, certain values for certain metrics may be more alarming in the context of states whose laws do not regulate drugs closely than in the context of other states.”)
(h) review the medical data and drug data in said coded chronologically organized Forensic Chronology Excel spreadsheet from step (f) for each patient in view of the generally accepted standards of care and pain management concepts of the practice of medicine in the particular state or jurisdiction of said medical provider, and create a record of any possible aberrations, patterns, or events that are outside the usual course of medical practice in said particular state or jurisdiction ([0059] “Block 670 comprises identifying a set of unusual metric values. The identifying may comprise, for example, identifying individual values for a metric that are outside of a certain number of standard deviations for that metric, or values for the metric that are over or under a threshold value for the metric. The identifying may also or instead comprise ranking individual values for a metric by how much they vary from an average value for the metric, and selecting a certain number of the values having a highest variance. Unusual combinations of metric values, where no single metric value by itself would be unusual, may also be identified.” [0061] “In an embodiment, the identifying is done manually, by personnel trained to look for unusual values.”)

Wang does not explicitly disclose however Stankiewicz teaches (b) obtain, electronically and simultaneously, the medical chart for each of the patients in said group of patients, wherein each patient's medical chart includes all available medical data for said patient ([0056] “Processor 50 may be configured to receive a new medical document (or a medical document for which copy and paste passages with be detected) related to a patient encounter.” [0054] “For example, repository 24 may include NLP rules 62, detection rules 66, risk analysis rules 70, interface information 74, and electronic health records 76. Repository 24 may also include additional data related to the processes described herein.” [0055] “These medical documents may be stored in Electronic Health Records (EHR) 76 along with previously generated and received medical documents.”)
(c) obtain, electronically and simultaneously,  the PDMP data for each of the patients in said group of patients, wherein each patient's PDMP data includes all available prescription drug data for said patient including controlled substance prescribing ([0023] “For example, another physician may read a copy-paste passage that includes inaccurate laboratory information and order unnecessary medications that could harm the patient.….In another example, a copy-paste passage may describe patient complications that are no longer active or medications prescribed to a patient that are discontinued or no longer manufactured.”)
wherein step (b) and step (c) include integrating medical chart data and prescription drug data obtainable from the PDMP to provide a summary of prescribed drugs, clinical rationale, diagnostic foundation, past medical history, and clinical response for each patient ([0108] “…physician notes, vital signs, lab results, medications, physician orders, consultation information…...” [0109] “The "Summary" tab is shown in the example of FIG. 10. The summary tab of record tabs 266 includes problem list 268A that includes any medical problems for the patient, encounter history 268B that may include recorded symptoms of the patient, documents 268C that includes various documents generated regarding the patient, medication list 268D that includes any medications prescribed to the patient, laboratory results 268E regarding various laboratory results for the patient, and vital sign information 268F that may include various vital sign data from one or more patient encounters. Patient data field 260 may include more or less information in other examples.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Wang’s techniques for detecting health care fraud with Stankiewicz’s techniques for analyzing copied and pasted passages of medical documents. The motivation for the combination of Wang and Stankiewicz is to ensure accuracy of data when transferred between tables or interfaces (See Stankiewicz, Background).
Regarding claim 2, Wang does not explicitly disclose however Stankiewicz teaches wherein the manual transfer of the data in step (d) is done via transcription and/or cutting and pasting ([0003] “For example, systems described herein may identify one or more passages (e.g., text) of a new (or more recent) medical document that have been copied and pasted from one or more other medical documents.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Wang’s techniques for detecting health care fraud with Stankiewicz’s techniques for analyzing copied and pasted passages of medical documents. The motivation for the combination of Wang and Stankiewicz is to ensure accuracy of data when transferred between tables or interfaces (See Stankiewicz, Background).
Regarding claim 3, Wang discloses wherein the coding system of the data in step (f) comprises using color codes ([0122] “The color coding of nodes and edges is user-configurable and may be customized such that the colors represent different properties.”)
Regarding claim 4, Wang discloses wherein the use of color codes is according to a predetermined color pattern that demonstrates a type of clinical event involved ([0132] “For example, the bars may be color-coded, and the legend may indicate which bars correspond to which events.”)
Regarding claim 15, Wang discloses A Forensic Chronology spreadsheet that is obtained according to the method of claim 1 ([0081] “The presentation may include any data values or metrics associated with the first object. For example, the information may contain a list or timeline of events correlated to the first object, aggregated statistics for the first object, demographic information, a map, graphs, and so forth, In an embodiment, the first input may select multiple objects, and the presentation contains information for the multiple objects, such as averaged or summarized statistics, maps depicting locations and/or events related to all of the selected objects, and so forth.”)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (GB2514239A) in view of Stankiewicz et al. (WO2015167852A1) and further in view of Bree et al. (Using Microsoft Excel to code and thematically analyse qualitative data: a simple, cost-effective approach).
Regarding claim 5, Wang in view of Stankiewicz does not explicitly disclose however Bree teaches wherein the predetermined color pattern that demonstrates the type of clinical event involved is the following: prescribed medications and office visits with a target medical provider are colored blue; other-provider consultations and prescriptions are colored pink; urine drug screen is colored green; imaging is colored purple; nursing notes are colored white; and hospital and emergency room visits are colored orange ([pg. 2815, Table 2] Table 2 discloses various color codes such as green, purple, pink, orange, blue, and white (gray). The Examiner notes that the type of clinical event is nonfunctional descriptive material that does not limit the scope of the invention. However, for the purposes of examination, Bree’s themes identified are related to clinical events and therefore fall under the broadest reasonable interpretation of clinical events (MPEP 2111.05).)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Wang’s techniques for detecting health care fraud, Stankiewicz’s techniques for analyzing copied and pasted passages of medical documents, and with Bree’s techniques for using commercial software to organize data. The motivation for the combination of Wang, Stankiewicz, and Bree is to organize data in a manner that will enable qualitative analysis to help determine medical fraud (See Bree, Abstract).

Claims 7, 9-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (GB2514239A) in view of Stankiewicz et al. (WO2015167852A1), Elliot et al. (Preparing Data for Analysis Using Microsoft Excel), and further in view of Gardiner et al. (Promoting Medication Adherence in Children).
Regarding claim 7, Wang discloses (a) create a skeletal Forensic Summary Excel spreadsheet that includes column headings.… ([0092] “A data object may be stored in a variety of underlying structure(s), such as a file, portions of one or more files, one or more XML elements, a database table row, a group of related database table row(s), and so forth.”)
….representing generally accepted medical standards of care and pain management ([0062] “In an embodiment, the identifying may be based on context-sensitive risk scores that take into account factors such as geographies, hospitals, physicians, patients, and so forth. For example, certain values for certain metrics may be more alarming in the context of states whose laws do not regulate drugs closely than in the context of other states.”)
(d) further review the medical data and drug data in the coded chronologically organized Forensic Chronology Excel spreadsheet for each patient, and determine whether the generally accepted medical standards of care and pain management and the parameters for use of opiates have been fulfilled or violated ([0059] “Block 670 comprises identifying a set of unusual metric values. The identifying may comprise, for example, identifying individual values for a metric that are outside of a certain number of standard deviations for that metric, or values for the metric that are over or under a threshold value for the metric. The identifying may also or instead comprise ranking individual values for a metric by how much they vary from an average value for the metric, and selecting a certain number of the values having a highest variance. Unusual combinations of metric values, where no single metric value by itself would be unusual, may also be identified.” [0061] “In an embodiment, the identifying is done manually, by personnel trained to look for unusual values.”)

Wang does not explicitly disclose however Stankiewicz teaches (e) manually input concise entries describing all the determinations from step (d) into the appropriate skeletal Forensic Summary Excel spreadsheet cells for each patient, to obtain a filled-out Forensic Summary Excel spreadsheet ([0034] “Client computing device 12 may also receive user input copying text passages from previously generated medical documents and pasting the text passages into the new medical document such that the new medical document includes copy-paste passages. The previously generated medical documents are typically different and separate from the new medical document.”)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Wang’s techniques for detecting health care fraud with Stankiewicz’s techniques for analyzing copied and pasted passages of medical documents. The motivation for the combination of Wang and Stankiewicz is to ensure accuracy of data when transferred between tables or interfaces (See Stankiewicz, Background).


Wang in view of Stankiewicz does not explicitly disclose however Elliot teaches (c) label the rows below the heading and subheading rows in (a) and (b) by listing all the patients in said group of patients, one per rows ([pg. 340, Figure 4] Figure 4 discloses subjects/patients below the subheading and subheading rows.)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Wang’s techniques for detecting health care fraud, Stankiewicz’s techniques for analyzing copied and pasted passages of medical documents, and with Elliot’s techniques for data management. The motivation for the combination of Wang, Stankiewicz, and Elliot is to present the patient data in an objective way to help with qualitative analysis (See Elliott, Abstract).

Wang in view of Stankiewicz and Elliot does not explicitly disclose however Gardiner teaches (b) immediately under said column headings in (a) insert another row of subheadings that subdivide further the generally accepted medical standards of care and pain management according to applicable care standards and parameters for the use of opiates ([pg. 796, Table 3] Table 3 discloses a second row with various subheadings that relate to the generally accepted medical standards of care and pain management according to applicable care standards and parameters for the use of opiates.)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Wang’s techniques for detecting health care fraud, Stankiewicz’s techniques for analyzing copied and pasted passages of medical documents, Elliot’s techniques for data management, and with Gardiner’s techniques for preparing medication adherence plans. The motivation for the combination of Wang, Stankiewicz, Elliot, and Gardiner is to organize data in a manner which helps to clearly illustrate adherence or violations (See Gardiner, Abstract).
Regarding claim 9, Wang discloses wherein said method further includes the step of coding of the Forensic Summary Excel spreadsheet cells according to a predetermined coding system ([0144] “The pharmacy nodes 831-835 are color-coded by whether they are associated with instances of fraud.”)
Regarding claim 10, Wang discloses wherein the coding system includes the use of color codes as a visual aid ([0132] “Timeline 200 may also include a legend 206, which displays information about how to interpret the bars or other graphical indicators on the timeline.”)
Regarding claim 11, Wang in view of Stankiewicz does not explicitly disclose however Elliot teaches wherein the generally accepted medical standards of care and pain management in the column headings include the following: Diagnosis, Support of Diagnosis, Risk Assessment, Treatment Plan, Procedures, and Compliance/Enforcement/Outcome ([pg. 338, Figure 1] Figure 1 discloses various column headings in regards to a subject or patient. The Examiner notes that the type of column headings is nonfunctional descriptive material that does not limit the scope of the invention. However, for the purposes of examination, Elliot’s column headings identified are related to the subject/patient and therefore fall under the broadest reasonable interpretation of the claimed column headings (MPEP 2111.05).)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Wang’s techniques for detecting health care fraud, Stankiewicz’s techniques for analyzing copied and pasted passages of medical documents, and with Elliot’s techniques for data management. The motivation for the combination of Wang, Stankiewicz, and Elliot is to present the patient data in an objective way to help with qualitative analysis (See Elliott, Abstract).
Regarding claim 12, Wang discloses wherein the generally accepted medical standards of care and pain management are those specific to the particular state or jurisdiction of said medical provider ([0062] “For example, certain values for certain metrics may be more alarming in the context of states whose laws do not regulate drugs closely than in the context of other states. Or, changes in certain -1 5-metrics may be more alarming for specific entities that are linked to past instances of fraud than the changes would otherwise be.”)
Regarding claim 13, Wang discloses (b) further review the entries in the filled-out Forensic Summary Excel spreadsheet and/or the Forensic Chronology Excel spreadsheet of each patient and determine the degree and/or severity of any violations of the standards of care and the parameters for use of opiates ([0059] “Block 670 comprises identifying a set of unusual metric values. The identifying may comprise, for example, identifying individual values for a metric that are outside of a certain number of standard deviations for that metric, or values for the metric that are over or under a threshold value for the metric. The identifying may also or instead comprise ranking individual values for a metric by how much they vary from an average value for the metric, and selecting a certain number of the values having a highest variance. Unusual combinations of metric values, where no single metric value by itself would be unusual, may also be identified.” [0061] “In an embodiment, the identifying is done manually, by personnel trained to look for unusual values.”)
(c) replace the cell entries of the copy of the filled-out Forensic Summary Excel spreadsheet by expressing them with notations that reflect the degree and/or severity of violations of the standards of care and the parameters for use of opiates; and, thus, obtain said Standard of Care Summary Excel spreadsheet ([0139] “In response to step 404A, in step 406A, the module stores an indication that the selected node(s) are marked for further analysis and/or display additional information about the selected node(s).”)

Wang does not explicitly disclose however Stankiewicz teaches wherein said method further includes preparing a Standard of Care Summary Excel spreadsheet that is a summary of the medical legitimacy of controlled substance prescriptions issued by said medical provider, said method comprising the following steps:
(a) create a copy of said filled-out Forensic Summary Excel spreadsheet ([0022] “To reduce the amount of time required to enter this medical information, the computerize medical record system may allow the physician to copy a passage (e.g., a text passage) of a previous medical document for the patient…”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Wang’s techniques for detecting health care fraud with Stankiewicz’s techniques for analyzing copied and pasted passages of medical documents. The motivation for the combination of Wang and Stankiewicz is to ensure accuracy of data when transferred between tables or interfaces (See Stankiewicz, Background).
Regarding claim 14, Wang in view of Stankiewicz does not explicitly disclose however Elliot teaches wherein said notations include the following: check mark=standard of care is fulfilled; 0=documentation is lacking; X=violation of the standard of care; and, XX=egregious violation of the standard of care ([pg. 335, Table 2] Table 2 discloses in Column 5 codes and ranges subheadings which is analogous to notations which are used to represent a range of meanings. The Examiner notes that the type of notations is nonfunctional descriptive material that does not limit the scope of the invention. However, for the purposes of examination, Elliot’s notations identified are related to applying notations to the subject/patient and therefore fall under the broadest reasonable interpretation of the claimed notations (MPEP 2111.05).)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Wang’s techniques for detecting health care fraud, Stankiewicz’s techniques for analyzing copied and pasted passages of medical documents, and with Elliot’s techniques for data management. The motivation for the combination of Wang, Stankiewicz, and Elliot is to present the patient data in an objective way to help with qualitative analysis (See Elliott, Abstract).
Regarding claim 16, Wang discloses A Forensic Summary spreadsheet that is obtained according to the method of claim 7 ([0139] “The generated graph also includes connections between these entities to reflect associations between the entities, Step 402 may also include sub-step 402B, where the module generates a timeline that distinguishes general script(s), suspect script(s), and/or arrest(s) over time, optionally including label(s) of significant event(s) or a summary or summaries of prescriptions represented in the timeline.”)
Regarding claim 17, Wang discloses A Standard of Care Summary spreadsheet that is obtained according to the method of claim 13 ([0081] “For example, the information may contain a list or timeline of events correlated to the first object, aggregated statistics for the first object, demographic information, a map, graphs, and so forth, In an embodiment, the first input may select multiple objects, and the presentation contains information for the multiple objects, such as averaged or summarized statistics, maps depicting locations and/or events related to all of the selected objects, and so forth.”)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (GB2514239A) in view of Stankiewicz et al. (WO2015167852A1), Elliot et al. (Preparing Data for Analysis Using Microsoft Excel), Gardiner et al. (Promoting Medication Adherence in Children), and further in view of Pegler et al. (Evaluating the Safety and Effectiveness of New Drugs).
Regarding claim 8, Wang in view of Stankiewicz, Elliot, and Gardiner does not explicitly disclose however Pegler teaches wherein said method further includes inserting immediately below the row of subheadings in step (b) an additional row of subheadings defining targeted queries pertaining to controlled substance standards, wherein said targeted queries assist in the determination of whether the generally accepted medical standards of care and pain management and the parameters for use of opiates have been fulfilled or violated ([pg. 56, Table 2] Table 2 discloses subheadings by which old drugs are compared to new drugs to determine if the new drugs till hold up to controlled substance standards.)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Wang’s techniques for detecting health care fraud, Stankiewicz’s techniques for analyzing copied and pasted passages of medical documents, Elliot’s techniques for data management, Gardiner’s techniques for preparing medication adherence plans, and with Pegler’s techniques for evaluating drug safety in accordance with medical standards. The motivation for the combination of Wang, Stankiewicz, Elliot, Gardiner, and Pegler is to add another criteria that helps in determining if the drugs fulfill the controlled substance standards (See Pegler, Abstract).

Response to Arguments
The arguments filed on 01 April 2022 have been considered, but are not fully persuasive.
Regarding the 112(b) rejection, the applicant has amended the claims to overcome indefinite and antecedent issues. Therefore, the 112(b) rejection has been withdrawn.
Regarding the 101 rejection, the applicant argues on pages 8 to 9 the applicant argues that the claims recite a practical application of an alleged abstract idea rather than the abstract idea itself. Applicant cites various court cases including Alice to assert that the claims are patent eligible. Applicant asserts that the present amendments of claim 1 clarify that methods steps (a) and (b). This is the data that is used to reach an outcome, which now includes creating a record of any possible aberrations, patterns, or events that are outside the usual course of medical practice in said particular state or jurisdiction. Applicant also states that the claims are not written to claim only the desired results of the method, but to claim a specific method (including data integration) for producing that result. To this end, applicant asserts that the amendments herein help clarify the "practical application" and/or "something more" required to withstand the 101 rejection.


Examiner respectfully disagrees with the applicant’s argument. The MPEP provides that improvements to the functioning of a computer or to any other technology or technical field can signal eligibility, see MPEP 2106.05(a), and provides examples of improvements to computer functionality, MPEP 2106.05(a)(I), and improvements to any other technology of technical field, MPEP 2106.05(a)(I). “In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool”. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016). In Enfish, the court evaluated the patent eligibility of claims related to a self-referential database. Id. The court concluded the claims were not directed to an abstract idea, but rather an improvement to computer functionality. Id. It was the specification' s discussion of the prior art and how the invention improved the way the computer stores and retrieves data in memory in combination with the specific data structure recited in the claims that demonstrated eligibility. 822 F.3d at 1339, 118 USPQ2d at 1691. The claim was not simply the addition of general purpose computers added post-hoc to an abstract idea, but a specific implementation of a solution to a problem in the software arts. 822 F.3d at 1339, 118 USPQ2d at 1691. Unlike Enfish, the instant claimed invention appears to improve upon a judicial exception rather than a problem in the software arts. Rather than improving a software algorithm to detect prescription fraud and abuse, the claimed invention purports to use generic computer components and an Excel spreadsheet to detect fraud, abuse, and/or diversion of controlled substances. The claimed invention appears similar to the example of improvements that are insufficient to show an improvement in computer-functionality such as arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019). See MPEP 2106.05(a)(I)(viii). Improving efficiency and reducing time and effort (i.e. [0024] reducing subjectiveness and [0055] improving efficacy) is not sufficient to show an improvement in computer functionality as set forth by the courts in FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer. Furthermore, there is no indication in the specification that the operations recited invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (fed Cir. 2014) (“[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”) The examiner also points out that there is no indication in the specification that the claimed invention affects a transformation or reduction of a particular article to a different state or thing. Use of a computer or other machinery in its ordinary capacity for economic or other or simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more. Therefore, the 101 rejection is maintained. 
Regarding the 103 rejection, the applicant argues on pages 9 to 11 that applicant has clarified the integration of data that is used to determine the medical legitimacy of controlled substance prescriptions issued by a medical provider who is a prescriber of controlled substances to a group of patients, wherein the method is based on the data in the medical charts and in the Prescription Drug Monitoring Program (PDMP) for each patient in the group of patients. Applicant asserts that their own summaries are more comprehensive and require more reasoning than the correlations of Wang where Wang is directed to identifying relationships having corresponding characteristics to assist in identifying healthcare fraud, while Applicant's disclosure and claims are directed to integrating particular data to evaluate a treatment process by a medical provider to determine the medical legitimacy of controlled substance prescriptions issued by the medical provider. Stankiewicz does nothing to remedy the deficiencies of Wang, nor do any of the cited references used in the rejection. Applicant states that the dependent claims are also allowable and the rejection should be withdrawn.

Examiner respectfully disagrees with the applicant’s arguments. Examiner asserts that Wang has not been cited to teach the added limitations. Rather, new paragraphs from Stankiewicz has been cited to teach the added limitations. Not only does Stankiewicz disclose summarizing medical data, but it more importantly discloses medications prescribed to the patients, medical/encounter history including the symptoms of the patients, laboratory results, physician notes, orders, and consultation information. Therefore, the 103 rejection is maintained.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349. The examiner can normally be reached Monday-Friday 8:00 AM to 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571)-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.F./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626